Citation Nr: 0829542	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for a 
superficial scar over the right tibia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The Board acknowledges the veteran's contention that his 
service-connected scar and its resulting symptomatology have 
remained constant since the time of his injury.  While a 
claim for an increased rating traditionally requires evidence 
that the condition has worsened or symptoms have increased in 
severity, the present claim arises because the veteran was 
compensated for this service-connected scar from April 1975 
to June 1983, from which point the scar has been rated as 
noncompensatory.  Therefore, this decision will address the 
merits of an evaluation in excess of the current 
noncompensable evaluation although no increase in severity is 
alleged.  

It is further noted that the perfected appeal presently 
before the Board pertains only to the March 2005 claim for an 
increased rating and not to any prior issues arising from the 
March 1983 rating decision that reduced compensation, or to 
the veteran's interim claims for an increased evaluation in 
June 1993, November 1995, or December 1995.   


FINDING OF FACT

The service-connected superficial scar over the veteran's 
right tibia is unstable due to frequent loss of covering of 
skin over the scar, but does not result in any limitation of 
motion of the affected leg.


CONCLUSION OF LAW

The criteria for a compensable rating for a superficial scar 
over the right tibia are met for the entire appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 7803 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for increased rating for the scar on his right shin; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The AOJ explained that the veteran must show that 
his disability had increased in severity.  The AOJ also 
described the types of evidence that VA would consider in 
making this determination, such as statements from VA or 
private physicians.  The veteran was further notified that 
lay statements regarding his symptoms were also pertinent.  

Based upon this information, a reasonable person could be 
expected to understand how to demonstrate the current level 
of severity of one's disability and the effect that any 
worsening of that disability has had on employment and daily 
life.  Here, the veteran specifically explained how he gets 
abrasions on the affected area due to the oil field work 
required in his occupation and how any bump on the shin 
results in loss of skin and a resulting scab.  VA Form 9, 
October 2007; Notice of disagreement, June 2006.  Thus, while 
the notice did not explicitly ask for the effect that his 
symptoms have on his employment and daily life, the veteran 
provided that information during the course of the appeal.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Furthermore, on his VA Form 9, the veteran specifically 
indicated that the compensation sought is a 10 percent rating 
for the scar, and no more.  As will be discussed in full 
below, the Board finds that the benefit sought is warranted; 
therefore, further discussion as to whether VA met the duty 
to notify is not needed as no prejudice can flow to the 
veteran from any notice deficiency.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service 
connected scar over the right tibia, currently evaluated at 
zero percent.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Service connection was established for a scar over the 
veteran's right tibia by rating decision in July 1975 and was 
evaluated as 10 percent disabling under DC 7804.  In a March 
1983 rating decision, the evaluation was subsequently reduced 
to a noncompensable rating.  In March 2005, the veteran 
brought his present claim requesting a 10 percent evaluation.  
As the condition of the scar and its resulting symptomatology 
has remained consistent over time, this decision will address 
the merits of the claim for a compensable rating throughout 
the appellate period. 

Under the criteria for scars, DC 7800 rates scars of the 
head, face, and neck and is therefore inapplicable in this 
case where the scar in question is located on the veteran's 
leg.  DC 7801 applies to scars, other than on the head, face, 
or neck, that are deep or that cause limited motion.  A deep 
scar is one associated with underlying soft tissue damage, 
and alternatively a superficial scar is one not associated 
with such damage.  DC 7802 applies to scars, other than on 
the head, face, or neck, that are superficial and do not 
cause limited motion.  To be compensable under this DC, the 
scar must cover an area or areas of 144 square inches or 
greater.  DC 7803 provides a 10 percent evaluation for scars 
that are superficial and unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A 10 percent rating is also applicable 
under Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2007).

The veteran was afforded a VA examination in conjunction with 
this claim in May 2005.  The service-connected scar was 
determined to be superficial in nature measuring 4.5 
centimeters in length and 1 centimeter in width.  The scar 
was not found to result in any limitation of motion or pain 
upon examination. See VA exam, May 2005.  Therefore, DCs 
7801, 7802, 7804, and 7805 are inapplicable based upon the 
size and depth of the scar and its full range of motion.  The 
only remaining DC relevant to the veteran's scar is DC 7803 
for an unstable superficial scar.  

Since the veteran's initial VA examination for this condition 
in June 1975, the veteran has consistently described the scar 
as being fragile such that it is easily and frequently 
reinjured, sometimes even by minor contact that results in 
loss of skin covering the scar and subsequent scabbing.  See 
VA Form 9, October 2007; Notice of disagreement, June 2006; 
Statement in support of claim, December 1995.  The medical 
evidence supports the veteran's contentions, although the 
scab has not been affected by a loss of skin covering during 
the medical examinations of record.  See Private medical 
opinion, August, 1993 (reiterating patient's history of easy 
injury to the area); VA examination, January 1983 (finding 
the scar remained chronically symptomatic).  Additionally, 
the May 2005 VA examination stated that although the scar 
appeared well healed on the date of examination, the atrophic 
appearance of the scar was consistent with the patient's 
reported symptoms.  

The veteran is competent to provide lay evidence of facts and 
circumstances of which he has personal knowledge derived from 
his own senses.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
As he can see and feel the recurrent scabbing of the area 
affected by this scar, he is competent to provide lay 
evidence pertaining to this issue.  The consistency of his 
reports throughout the entire appeal period and indeed, over 
more than 30 years, also lends credibility to the described 
history of frequent reinjury, loss of skin covering, and 
scabbing.  Thus, under DC 7803, a 10 percent evaluation for 
an unstable superficial scar is appropriate for the entire 
appellate period.  There is no higher rating provided under 
the applicable diagnostic code.  


ORDER

A 10 percent rating for a superficial scar over the right 
tibia is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


